                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF VIRGINIA
                                    Norfolk Division

CARON NAZARIO,                                )
    Plaintiff,                                )
                                              )
               v.                             )               Civil Action No. 2:21CV169 (RCY)
                                              )
JOE GUTIERREZ,                                )
in his personal capacity,                     )
and                                           )
DANIEL CROCKER,                               )
in his personal capacity,                     )
        Defendants.                           )
                                              )


                                  MEMORANDUM OPINION

       This matter is before the Court on Defendant Daniel Crocker’s Motion to Stay Proceedings

(ECF No. 21) and Defendant Joe Gutierrez’s Joinder with Daniel Crocker’s Motion to Stay

Proceedings (ECF No. 25). Defendants state that separate investigations into the traffic stop at

issue in this action have been initiated by the Virginia State Police, the Virginia Office of the

Attorney General, and the Federal Bureau of Investigation, and they request a stay “until the

completion of ongoing state and federal investigations, or in the alternative, for a period of ninety

days . . . .” (Mem. Supp., ECF No. 22 at 1.) The motion has been fully briefed, and the Court

dispenses with oral argument because the facts and legal contentions are adequately presented in

the materials before the Court, and oral argument would not aid in the decisional process. E.D. Va.

Loc. Civ. R. 7(J). For the reasons stated below, the Court will deny the Motion.

                                        I. FACTUAL HISTORY

       The Court recounts the relevant facts as alleged in the Complaint. This action arises from

a traffic stop involving Caron Nazario (“Plaintiff”) and two police officers employed by the Town

of Windsor, Joe Gutierrez and Daniel Crocker (“Defendants”). (Compl., ECF No. 1 ¶ 2.) Plaintiff


                                                  1
is a Second Lieutenant in the United States Army Medical Corps, and he is of Latinx and African

American descent. (Id. ¶ 9.) On or about December 5, 2020, at approximately 6:34 p.m., Plaintiff

was driving through the Town of Windsor, Virginia, in his newly purchased 2020 Chevrolet Tahoe.

(Id. ¶ 13.) Defendant Crocker initiated a traffic stop of Plaintiff by activating his emergency lights.

(Id. ¶ 14.) Defendant Gutierrez then joined in the pursuit. (Id.)

        Plaintiff put on his turn signal and slowed down, but he did not pull over right away. (Id.

¶¶ 15-16.) Instead, he waited to pull over until he arrived at a well-lit BP gas station approximately

a mile down the road. (Id. ¶ 16.) When the cars stopped, Defendants exited their vehicles and

trained their firearms on the Plaintiff. (Id. ¶¶ 19, 23-24.) After some conversation between the

parties, and Defendants shouting commands at Plaintiff, Defendant Gutierrez sprayed Plaintiff

with Oleoresin Capsicum (“OC”) spray multiple times in rapid succession. (Id. ¶ 25-28, 32-39.)

Defendant Gutierrez then told Plaintiff that if he did not exit the vehicle, he would be sprayed

again. (Id. ¶ 43.) Defendant Gutierrez removed Plaintiff from the vehicle, forced him onto his

stomach, and handcuffed him. (Id. ¶¶ 44-46, 48.)

        After handcuffing him, Defendants sat Plaintiff on a trashcan and began to talk to him. (Id.

¶ 48.) Defendant Crocker at one point entered Plaintiff’s vehicle and searched for a firearm that

Plaintiff said was in the vehicle. (Id. ¶¶ 52-53.) Once Defendant Crocker located the firearm, he

radioed the serial number back to dispatch, who reported that the firearm was not stolen. (Id. ¶

54.)

        In paperwork prepared by Defendant Crocker after the incident, he reported that he initiated

the traffic stop on Plaintiff because Plaintiff’s vehicle did not have a license plate displayed. (Id.

¶ 60.) Temporary tags, however, were affixed to the back of Plaintiff’s vehicle during this incident.

(Id. ¶ 14.)

        Plaintiff brings multiple claims against Defendants pursuant to 42 U.S.C. § 1983. He


                                                  2
alleges that the Defendants: conducted an unreasonable seizure in violation of the Fourth

Amendment, (id. ¶¶ 65- 72), used excessive force in violation of the Fourth Amendment, (id. ¶¶

73-86), conducted an illegal search in violation of the Fourth Amendment, (id. ¶¶ 87-96), and

violated Plaintiff’s First Amendment rights, (id. ¶¶ 97-104). He also brings claims for state law

violations by the Defendants, including assault, (id. ¶¶ 105-112), battery, (id. ¶¶ 113-119), false

imprisonment, (id. ¶¶ 120-129), and illegal search in violation of Virginia Code §19.2-59, (id. ¶¶

130-140).

                                    II. PROCEDURAL HISTORY

       Plaintiff filed his Complaint on April 2, 2021, and this action was originally assigned to

United States District Judge Robert G. Doumar. (ECF No. 1.) This action was reassigned to the

undersigned on April 16, 2021. On April 29, 2021, United States Magistrate Judge Lawrence R.

Leonard granted Defendants’ requests for extended time to file responsive pleadings. (ECF Nos.

13, 14.)

       On May 14, 2021, Defendant Joe Gutierrez filed a Partial Motion to Dismiss Plaintiff

Caron Nazario’s Complaint, (ECF No. 15), and an Answer and Affirmative Defenses to Plaintiff’s

Complaint, (ECF No. 17). On May 17, 2021, Defendant Crocker filed a Partial Motion to Dismiss

Plaintiff’s Complaint Regarding Claim for First Amendment Violation, (ECF No. 19), an Answer

to Complaint, (ECF No. 20), and the instant Motion to Stay Proceedings, (ECF No. 21).

       Joe Gutierrez filed a Joinder with Daniel Crocker’s Motion to Stay Proceedings, (ECF No.

25), on May 24, 2021. On May 27, 2021, Plaintiff filed his Memorandum of Law in Opposition

to Defendant Crocker and Defendant Gutierrez Motion to Stay Proceedings, (ECF No. 26). On

June 2, 2021, Defendant Crocker filed his Reply in Support of Defendant Crocker’s Motion to

Stay Proceedings, (ECF No. 29), at which time this Motion became ripe.




                                                3
                                        III. LEGAL STANDARD

       “[T]he power to stay proceedings is incidental to the power inherent in every court to

control the disposition of the causes on its docket with economy of time and effort for itself, for

counsel, and for litigants.” Landis v. N. Am. Co., 299 U.S. 248, 254 (1936). When analyzing

whether to grant a stay, the Court must weigh the competing interests of the parties. Id. at 255.

“The party seeking a stay must justify it by clear and convincing circumstances outweighing potential

harm to the party against whom it is operative.” Williford v. Armstrong World Indus., Inc., 715 F.2d

124, 127 (4th Cir. 1983).

       “Because of the frequency with which civil and regulatory laws overlap with criminal laws,

American jurisprudence contemplates the possibility of simultaneous or virtually simultaneous

parallel proceedings and the Constitution does not mandate the stay of civil proceedings in the face

of criminal proceedings.” Maryland v. Universal Elections, Inc., 729 F.3d 370, 379 (4th Cir. 2013)

(quoting Ashworth v. Albers Med., Inc., 229 F.R.D. 527, 530 (S.D.W. Va. 2005)) (citations

omitted).

       In the Fourth Circuit, district courts considering whether or not to grant a stay “frequently

consider the following five factors: ‘(1) interest of plaintiff in proceeding expeditiously balanced

against prejudice to plaintiff caused by delay, (2) burden on defendant, (3) convenience to the

court, (4) interests of persons not party to the civil litigation and (5) the public interest.’” U.S.

S.E.C. v. Woodard, No. 2:13cv16, 2014 WL 61398, at *1 (E.D. Va. Jan. 6, 2014) (quoting

Avalonbay Communities, Inc. v. San Jose Water Conservation Corp., No. 1:07cv306, 2007 WL

2481291, at *2 (E.D. Va. Aug. 27, 2007)).

                                            IV. DISCUSSION

       Defendants allege that separate investigations into their traffic stop of Plaintiff have been

initiated by the Virginia State Police, the Virginia Office of the Attorney General, and the Federal


                                                 4
Bureau of Investigation. (Mem. Supp. at 1.) They move to stay proceedings in this action “until

the completion of ongoing state and federal investigations, or in the alternative, for a period of 90

days. . . .” (Id.) The Court considers this Motion in light of the five factors typically applied when

considering a stay request.

1. Interest of Plaintiff in Proceeding Expeditiously Balanced Against Prejudice to Plaintiff Caused
by Delay

       Defendants argue that Plaintiff will not be prejudiced by a limited stay, as they are merely

asking for a “short pause,” and not a stay for an unlimited amount of time. (Mem. Supp. at 5, 9.)

They contend that Plaintiff will not be prejudiced by a delay because the evidence in this case will

largely be unaffected by the passage of time. (Id. at 9.) For example, they assert that the memories

of the parties are less important in this action than other actions “because the Plaintiff’s case relies

largely upon video evidence which will not fade with time.” (Id.) Furthermore, they argue that

Plaintiff “appears to be in excellent health,” so there is no concern that his health will deteriorate

during a stay. (Id.) Additionally, Defendants state that there will be no statute of limitation

concerns for Plaintiff “if the case is briefly paused.” (Id.)

       Plaintiff, on the other hand, argues that he will be prejudiced by a delay. He asserts that

the concerns highlighted by the Court in Avalonbay Communities, Inc. could affect his ability to

succeed in this action. (Mem. Opp’n at 10.) He contends that a delay “makes it more likely that:

(1) documents will be misplaced, (2) memories will fade and (3) Defendants will have fewer

monetary resources available for Plaintiff to collect on any financial judgment.” (Id. at 8 (quoting

Avalonbay Communities, Inc., 2007 WL 2481291, at *2.))

       The Court is inclined to agree with Plaintiff. Although there is a substantial amount of

video evidence in this action, there is evidence that can be negatively affected by the passage of

time. For instance, this action will likely still rely upon the memories of the witnesses and the



                                                   5
parties. It is also possible that documents could be misplaced over time, including any internal

documents prepared by Defendants that have not yet been acquired by Plaintiff. Additionally,

Defendants could deplete their monetary resources over the course of a stay. Overall, this factor

favors Plaintiff.

2. Burden on Defendant

        Defendants argue that they will be burdened if the stay is not granted because possible

parallel criminal investigations could cause a dilemma regarding the exercise of their Fifth

Amendment rights against self-incrimination in this civil action. (Mem. Supp. at 4.) “If they

testify [in the civil matter], they waive their Fifth Amendment privileges and the testimony may

be used against them as evidence in a criminal prosecution. . . . But if they invoke their Fifth

Amendment right against self-incrimination, they risk fatally undermining their interests in the

civil matter.” In re Phillips, Beckwith & Hall, 896 F. Supp. 553, 557 (E.D. Va. 1995) (citation

omitted). Defendants contend that if they “choose[] to exercise [their] Fifth Amendment right in

the civil proceeding, the jury will almost certainly draw a negative inference from [their] silence.”

(Mem. Supp. at 4.) Additionally, because of the media coverage surrounding this action, they

believe that this negative inference will spread, “making it nearly impossible for [them] to continue

living and working in the small town of Windsor regardless of the outcome at trial.” (Id.)

        Defendants cite cases from within the Fourth Circuit in which stays were granted in civil

cases when there were parallel criminal proceedings. (Id. at 2-4.) These cases, however, are not

directly analogous to this action. For example, in Woodard, the civil action was stayed while there

was a “concurrent ongoing prosecution and impending criminal trial” of two of the three

defendants in the civil action. 2014 WL 61398, at *1. The stay was lifted, however, when the

case no longer “involve[d] concurrent criminal and civil proceedings, but instead involve[d] only

the potential for the future filing of criminal charges against [the last Defendant].” Id. at *2. The


                                                 6
court stressed that the action was stayed previously because there was “an active, and not

speculative, formal criminal prosecution of [two of the defendants].” Id.

        Overall, “[t]he burden on a party in making incriminating statements weighs more heavily

when serious charges have been initiated and the constitutional obligation of a speedy criminal

trial could help protect the opposing civil party from a significant delay.” Avalonbay Communities,

Inc., 2007 WL 2481291, at *3 (citing Trs. of the Plumbers v. Transworld Mech., 886 F. Supp.

1134, 1139 (S.D.N.Y. 1995)). Therefore, “[s]tays generally are not granted before an indictment

has issued.” Universal Elections, Inc., 729 F.3d at 379.

        Additionally, “[m]uch of the case law involving motions to stay civil proceedings until the

completion of criminal proceedings concerns cases where the government is opposing the same

private party” in both the civil and criminal cases. Avalonbay Communities, Inc., 2007 WL

2481291, at *2 (citing In re Phillips, 896 F. Supp. at 557). As Judge Lee explained in Avalonbay,

        Courts have been concerned that in these cases the government will purposely
        initiate parallel civil and criminal proceedings to (1) use the more liberal civil
        discovery rules to gain information for the corresponding criminal trial that would
        normally be restricted under criminal discovery rules and (2) to gain advantage in
        the civil trial by forcing parties to choose between exposing themselves to criminal
        prosecution by testifying or asserting the Fifth Amendment and, thereby, damaging
        their civil defense.

Id. (citing In re Phillips, 896 F. Supp. at 558).

        “Defendants face a constitutional dilemma, but the Fifth Amendment privilege does not

come without cost in the civil arena.” Id. at *4 (citing In re Phillips, 896 F. Supp. at 560-61).

Defendants in this action are not currently involved in active criminal proceedings, and an

indictment has not been filed. Furthermore, the government is not involved in this civil action,

and as such, the government cannot gain an advantage to be used in a later criminal proceeding

against Defendants. Therefore, the cost of Defendants using their Fifth Amendment privileges at

this point in the proceedings is not so great as to require a stay at this time.


                                                    7
3. Convenience to the Court

       Both Plaintiff and Defendants agree that the Eastern District of Virginia favors expeditious

resolution of actions. (Memo. Supp. at 10; Mem. Opp’n at 12.) It is more convenient to the Court

to deny the stay.

4. Interests of Persons Not Party to the Civil Litigation

       The parties disagree as to whether non-parties have an interest in this action. Defendants

argue that the Windsor Police Department, the Town of Windsor, and the Commonwealth of

Virginia will be harmed by bringing this case to trial “before the investigations are complete.”

(Mem. Supp. at 10-11.) Defendants, however, do not delineate how exactly these entities would

be harmed by the denial of a stay.

       Plaintiff, on the other hand, argues that the United States Army could be harmed by a stay,

as Plaintiff will likely be unable to deploy or would have his deployment burdened if he was still

embroiled in this litigation. (Mem. Opp’n at 12.) Although any deployment is speculative at this

point, this is a valid risk factor. The Court therefore finds that interests of non-parties favors

denying the stay.

5. The Public Interest

       Defendants argue that the public does not have an interest in any judgment in this action,

but the public does have a “compelling interest in the conduct of its police officers which can only

be protected by allowing a proper investigation into the facts and circumstances of the case before

civil litigation ensues.” (Mem. Supp. at 11.) Plaintiff disagrees with this assertion, and he argues

instead that an investigation can be conducted in part through discovery in this civil action. (Mem.

Opp’n at 12.)

       Plaintiff and Defendants also disagree about whether the term “public interest”

encompasses interests that are not vested or financial. (Reply, ECF No. 29 at 4.) Plaintiff believes


                                                  8
that there is significant public interest in this action, given the considerable media attention given

to this lawsuit. (Mem. Opp’n at 13.) The Court agrees and finds that the public interest factor

weighs in favor of denying the stay.

                                            V. CONCLUSION

       Upon consideration of the five factors and the parties’ arguments, the Court finds that a

stay is not appropriate at this time. Defendants have not justified their request for a stay by clear

and convincing circumstances outweighing the potential harm to the Plaintiff.

       Therefore, the Court will deny Defendant Daniel Crocker’s Motion to Stay Proceedings,

(ECF No. 21), in which Defendant Joe Gutierrez joined (ECF No. 25).

       An appropriate Order shall issue.




                                                                    /s/
                                                      Roderick C. Young ng
                                                                        ng
                                                      United States
                                                                tes Districtt Judge
                                                                              Juddge



Norfolk, Virginia
Date: June 2, 2021




                                                  9
